DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting [Statutory]
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims    1-21 of prior U.S. Patent No. 8,708,960 and claims 1-21 of prior U.S. Patent No. 10,322,229. This is a statutory double patenting rejection.
Double Patenting [Non-Statutory]
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,708,960. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent discloses the 
a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalidindi et al. (US 7406683; hereinafter “Kalidindi”) in view of Hedley et al. (US 2011/0271247; hereinafter “Hedley”).

    PNG
    media_image1.png
    411
    392
    media_image1.png
    Greyscale


     
    PNG
    media_image2.png
    468
    592
    media_image2.png
    Greyscale


	In relation to claim 22, Kalidindi shows in figures 1 and 2, a system and method for converting application commands in a first programming language to a second programming language including the steps of (1) receiving an initial command processable by the one or more applications written in the first computer language and (2) converting the initial command into a modified command processable by one or more applications written in a second computer language.  Kalidindi does not disclose multiple microprocessors.  However, the use of multiple microprocessors to implement computer language translation/convention would have been considered conventional in the art at the time the invention was filed as evidenced by the teachings of Hedley.

    PNG
    media_image3.png
    631
    840
    media_image3.png
    Greyscale




translating source code written in a first language into source code written in an intermediary language.  The method further includes converting the source code written in the intermediary language into source code written in a second language by applying contextual recognition and reconstruction to the source code written in the intermediary language to generate the source code written in the second language.  In figure 1, Hedley shows a first microprocessor (135).  In paragraph 0025, Hedley explicitly discloses that microprocessor (135) is “configured to process information and executing instructions or operations.”  

    PNG
    media_image4.png
    612
    777
    media_image4.png
    Greyscale




is a software module that can be run on a processor (not shown), where the processor can execute the instructions of converter 210.  In an embodiment of the invention, converter 210 corresponds to converter module 120 of FIG. 1.  Furthermore, in an embodiment of the invention, converter 210 is a software module that is capable of running in an environment that includes a Windows operating system.”  Based on the above evidence, microprocessor (135) receives the data that is going to be converted; however, the conversion process is accomplished via a second microprocessor located within the convention module (120).  Accordingly, for an artisan skilled in the art, modifying the system and method disclosed by Kalidindi with multiple microprocessors would have been considered obvious in view of the demonstrated conventionality of this particular circuit design.  Moreover the artisan would have been motivated to make the modification because, as explained above, the second microprocessor could have been designed to execute only software conversion instructions [see paragraph 0032] resulting in a more efficient system in view of the processor task specialization.  
	In relation to claims 23, 24, 27, and 28, Kalidindi explicitly states in column 2, starting in line 42, the “first language 100 may be a scripting language, such as Tool Command Language (TCL), and second language 104 may be an object-oriented language, such as Java, each having a different syntax and unable to communicate directly.  The semantics include the instructions and commands used in a language.”  Accordingly, TCL refers to assembly language [operating system] and Java is a software programming language. 
	In relation to claims 25 and 26, as discussed above, Hedley demonstrates the conventionality of using multiple processors executing different functions.  With respect to the use of the term “safety”, this word is not defined in the claims; therefore, the second microprocessor located in the conversion module (120) could be considered a safety processor because this second microprocessor could have been designed to execute only software conversion instructions and not general functions, as those 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783